                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


3M COMPANY,
                                                   Case No.: 20-cv-1371 (ECT/KMM)
              Plaintiff,
       v.
                                                    MOTION FOR ENTRY OF
LEGACY MEDICAL SUPPLIES, LLC.,                       CONSENT JUDGMENT
MARK ECKHARDT, CAROL ANN
KORPI, JOSEPH NELSON, JEREMY
REBOULET, and DOES 1-10, whose true
names are largely unknown.

              Defendants.


       Plaintiff 3M Company (“3M”) hereby moves the Court for entry of the Consent

Judgment attached hereto as Exhibit 1 and incorporated herein by reference. The Consent

Judgment is the product of a settlement reached between 3M and Defendants Jeremy

Reboulet and Legacy Medical Supplies, LLC (“Legacy”). 3M, Reboulet, and Legacy have

stipulated to the entry of the Consent Judgment, and a true and correct copy of this

stipulation is attached hereto as Exhibit 2.

       Because Legacy does not presently have counsel of record in the above-captioned

action, 3M is submitting the Consent Judgment to the Court via the present motion instead

of via stipulation as it did for the previous Consent Judgments entered in the above-

captioned action with respect to Defendants Carol Ann Korpi and Joseph Nelson.
       Counsel for 3M has conferred with Mr. Reboulet, who is an officer of Legacy,

regarding this motion. Mr. Reboulet has indicated that neither he nor Legacy opposes this

motion or the relief requested herein.

                                          MASLON LLP


Dated: November 13, 2020                  By: /s/John T. Duffey
                                             William Z. Pentelovitch (#85078)
                                             John T. Duffey (#0392157)
                                             Thomas R. Pack (#0398897)
                                             Ann Motl (#0397599)
                                          3300 Wells Fargo Center
                                          90 South Seventh Street
                                          Minneapolis, MN 55402-4140
                                          Telephone: (612) 672-8200
                                          Email: bill.pentelovitch@maslon.com
                                                   john.duffey@maslon.com
                                                   thomas.pack@maslon.com
                                                   ann.motl@maslon.com

                                          ATTORNEYS FOR PLAINTIFF
                                          3M COMPANY
EXHIBIT 1
                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


3M COMPANY,                                          Case No.: 20-cv-1371 (ECT/KMM)

              Plaintiff,
       v.
                                                       CONSENT JUDGMENT
LEGACY MEDICAL SUPPLIES, LLC.,
MARK ECKHARDT, CAROL ANN
KORPI, JOSEPH NELSON, JEREMY
REBOULET, and DOES 1-10, whose true
names are largely unknown.

              Defendants.


       The above-entitled matter came before the Court upon the Motion of Plaintiff

3M Company (“3M”) to Enter Consent Judgment stipulated to by and between 3M

and Defendants Jeremy Reboulet (“Reboulet”) and Legacy Medical Supplies, LLC

(“Legacy”).

       Based upon all the files, records, and proceedings herein, the Court being duly

advised in the premises,


       IT IS HEREBY ORDERED:

       1.     Reboulet and Legacy, and each of their agents, servants, employees,

officers and all persons and entities in active concert and participation with them, shall be

and hereby are permanently enjoined and restrained from using any registered

trademarks or any tradenames of 3M (“3M Marks”), and any other word, name, symbol,

device, or combination thereof that is confusingly similar to the 3M Marks, for, on,
and/or in connection with the manufacture, distribution, advertising, promoting, offering

for sale, and/or sale of any goods or services, including, without limitation, 3M-brand

N95 respirators, and

       2.     Reboulet and Legacy, and each of their agents, servants, employees,

officers and all persons and entities in active concert and participation with them, shall be

and hereby are permanently enjoined and restrained from engaging in any false,

misleading, and/or deceptive conduct in connection with 3M and its products, including,

without limitation, representing themselves and any entity or person with which they are

affiliated as being an authorized distributor, vendor, agent, representative, retailer, and/or

licensee of 3M and/or any of 3M’s products (including, without limitation, 3M-brand

N95 respirators); falsely representing to have an association or affiliation with,

sponsorship by, and/or connection with, 3M and/or any of 3M’s products; and falsely

representing that 3M has increased the price(s) of its 3M-brand N95 respirators.

       3.     Reboulet and Legacy, and each of their agents, servants, employees,

officers and all persons and entities in active concert or participation with them, shall be

and hereby are permanently enjoined and restrained from representing to prospective

suppliers or customers or employees that either Reboulet or Legacy have a business or

personal relationship with any director, officer, or employee of 3M and from representing

to any prospective suppliers or customers or employee that either Reboulet or Legacy

have access to 3M products or services as a result of a relationship with any director,

officer, or employee of 3M.
       4.     Violation of the provisions of this Consent Judgment shall result in such

sanctions as the Court deems necessary and appropriate under the circumstances,

including but not limited to sanctions for contempt of court.

       5.     Reboulet and Legacy shall be, and hereby are, dismissed as Defendants

in the above-entitled action; provided however, that this Court shall retain jurisdiction

over 3M, Reboulet, and Legacy to enforce the terms and provisions of this Consent

Judgment as well as to hear and determine all matters arising out of, relating to,

and/or otherwise concerning the interpretation and/or enforcement hereof.


Dated: _________________                   BY:______________________________
                                                United States District Court
EXHIBIT 2
EXHIBIT A
                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


3M COMPANY,                                          Case No.: 20-cv-1371 (ECT/KMM)

              Plaintiff,
       v.
                                                       CONSENT JUDGMENT
LEGACY MEDICAL SUPPLIES, LLC.,
MARK ECKHARDT, CAROL ANN
KORPI, JOSEPH NELSON, JEREMY
REBOULET, and DOES 1-10, whose true
names are largely unknown.

              Defendants.


       The above-entitled matter came before the Court upon the Motion of Plaintiff

3M Company (“3M”) to Enter Consent Judgment stipulated to by and between 3M

and Defendants Jeremy Reboulet (“Reboulet”) and Legacy Medical Supplies, LLC

(“Legacy”).

       Based upon all the files, records, and proceedings herein, the Court being duly

advised in the premises,


       IT IS HEREBY ORDERED:

       1.     Reboulet and Legacy, and each of their agents, servants, employees,

officers and all persons and entities in active concert and participation with them, shall be

and hereby are permanently enjoined and restrained from using any registered

trademarks or any tradenames of 3M (“3M Marks”), and any other word, name, symbol,

device, or combination thereof that is confusingly similar to the 3M Marks, for, on,
and/or in connection with the manufacture, distribution, advertising, promoting, offering

for sale, and/or sale of any goods or services, including, without limitation, 3M-brand

N95 respirators, and

       2.     Reboulet and Legacy, and each of their agents, servants, employees,

officers and all persons and entities in active concert and participation with them, shall be

and hereby are permanently enjoined and restrained from engaging in any false,

misleading, and/or deceptive conduct in connection with 3M and its products, including,

without limitation, representing themselves and any entity or person with which they are

affiliated as being an authorized distributor, vendor, agent, representative, retailer, and/or

licensee of 3M and/or any of 3M’s products (including, without limitation, 3M-brand

N95 respirators); falsely representing to have an association or affiliation with,

sponsorship by, and/or connection with, 3M and/or any of 3M’s products; and falsely

representing that 3M has increased the price(s) of its 3M-brand N95 respirators.

       3.     Reboulet and Legacy, and each of their agents, servants, employees,

officers and all persons and entities in active concert or participation with them, shall be

and hereby are permanently enjoined and restrained from representing to prospective

suppliers or customers or employees that either Reboulet or Legacy have a business or

personal relationship with any director, officer, or employee of 3M and from representing

to any prospective suppliers or customers or employee that either Reboulet or Legacy

have access to 3M products or services as a result of a relationship with any director,

officer, or employee of 3M.
       4.     Violation of the provisions of this Consent Judgment shall result in such

sanctions as the Court deems necessary and appropriate under the circumstances,

including but not limited to sanctions for contempt of court.

       5.     Reboulet and Legacy shall be, and hereby are, dismissed as Defendants

in the above-entitled action; provided however, that this Court shall retain jurisdiction

over 3M, Reboulet, and Legacy to enforce the terms and provisions of this Consent

Judgment as well as to hear and determine all matters arising out of, relating to,

and/or otherwise concerning the interpretation and/or enforcement hereof.


Dated: _________________                   BY:______________________________
                                                United States District Court
